Citation Nr: 0631572	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-12 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Boise, Idaho Department of Veterans 
Affairs (VA) Regional Office (RO).  Historically, the RO 
granted service connection for PTSD, rated 30 percent, in 
May 1992.  In August 2002, the RO increased the rating for 
PTSD to the current 70 percent.  In December 2004, the 
veteran filed a claim for an increased rating for PTSD, 
which is inextricably intertwined with the TDIU claim on 
appeal.  In July 2005, the Board granted the veteran's 
motion to advance his appeal on the Board's docket.  This 
case was previously before the Board in August 2005 when it 
was remanded for further development and for adjudication of 
the claim for an increased rating for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


REMAND

The August 2005 Board remand instructed the RO that the 
veteran's claim for a rating in excess of 70 percent for 
PTSD was inextricably intertwined with the claim for TDIU 
and that the increased rating claim needed to be addressed 
concurrently with the TDIU claim.  In readjudicating the 
TDIU claim on remand, the RO discussed the veteran's PTSD 
symptoms and the January 2006 VA examination that evaluated 
the severity of his PTSD; however, it did not separately 
address and decide the claim for an increased rating for 
PTSD.  When a veteran files a claim for an increased rating 
after filing a TDIU claim, the increased rating claim is 
inextricably intertwined with the TDIU claim and the 
increased rating claim must be decided.  See Babchak v. 
Principi, 3 Vet. App. 466 (1992).  

Additionally, the August 2005 Board remand asked that a 
psychiatrist complete the VA examination evaluating the 
veteran's PTSD; however, the examination was conducted by a 
clinical psychologist.  The remand also instructed the 
examiner to distinguish between social impairment as due to 
PTSD and as due to any co-existing mental or physical 
disorder or to illicit substance/alcohol abuse.  While the 
examiner described the veteran's social impairment, he did 
not explain whether the different aspects of his social 
impairment were related to PTSD or to other disorders.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the 
Board regrets further delay in this case, it has no recourse 
but to remand the case to the RO for further development and 
adjudication of the increased rating claim.  

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for the veteran 
to be examined by a psychiatrist to 
determine the current severity of his 
service-connected PTSD, and its impact 
on his employability.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
report findings in detail, and should 
distinguish, to the extent possible, 
between social and industrial 
impairment due to PTSD, and impairment 
due to any co-existing mental or 
physical disorder or to illicit 
substance/alcohol abuse.  It is also 
requested that the examiner assign a 
GAF score attributable solely to the 
veteran's PTSD, and explain the 
significance of the score.  The 
examiner must also offer an opinion as 
to whether the veteran's PTSD, alone, 
renders him incapable of obtaining and 
maintaining gainful employment.  The 
examiner must explain the rationale 
for all opinions given.

2.	The RO should then address the claim 
seeking an increased rating for PTSD, 
and readjudicate the claim of 
entitlement to a TDIU.  If TDIU 
remains denied, the RO should provide 
the veteran and his representative an 
appropriate SSOC, and give them the 
opportunity to respond.  The case 
should then be returned to the Board, 
if in order, for further appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).



